Nos. 04-00-00717-CR & 04-00-00718-CR
Arnold D. LACOUR,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court Nos. 1996-CR-5449 & 1995-CR-6365
Honorable Sharon MacRae, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:  January 10, 2001
DISMISSED
 The appellant, Arnold D. Lacour, has filed motions to dismiss these appeals by withdrawing
his notices of appeal. The motions are granted and these appeals are dismissed.  See Tex. R. App. P.
42.2(a).
							PER CURIAM
DO NOT PUBLISH